DETAILED ACTION
Election/Restrictions
Applicant’s election of Group 1, claims 1-19 in the reply filed on 5/7/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 20 is  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/21.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-14, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houser et al U.S 2008/0234708.
Claim 1:  Houser et al disclose
An ultrasonic surgical instrument as best seen in figures 34-37, comprising:a shaft assembly, comprising:an inner tube 939 defining a longitudinal axis; and an outer tube 938 at least partially surrounding the inner tube, the outer tube movablerelative to the inner tube along the longitudinal axis between a first position and a secondposition;an ultrasonic transducer assembly  comprising an ultrasonic transducer (18/790; see paragraphs 10, 12, 71, 75 and 96); andan end effector assembly 954, comprising:an ultrasonic blade 955 acoustically coupled to the ultrasonic transducer, wherein theultrasonic blade extends through the inner tube, and wherein the ultrasonic blade extends atleast partially along the longitudinal axis; anda clamp member 936 pivotably movable relative to the ultrasonic blade 955 between anopen configuration and an approximated configuration with respect to the ultrasonic blade,wherein the clamp member is pivotably (via a pin 937, as best seen in fig. 37) coupled to the inner tube 939, wherein the clamp member ispivotably coupled to the outer tube, and wherein movement of the outer tube relative to theinner tube between the first position and the second position transitions the clamp memberbetween the open configuration and the approximate configuration.
Claims 2-3:  Houser et al disclose wherein the ultrasonic blade 955 is coupled to the inner tube 939., wherein the inner tube 939 comprises a distal connection member (938a, fig. 42, is considered a coupling member), and wherein the clamp member 936 is pivotably coupled tothe distal connection member.

Claim 11:  Houser et al disclose an inner tube 939; an outer tube 938 configured to move relative to the inner tube; and an end effector assembly 954, comprising: an ultrasonic blade 955 configured to acoustically coupled to an ultrasonic transducer (18/790; see paragraphs 10,12,71,75, 96); and a clamp member 936 pivotable relative to the ultrasonic blade 955 between an openconfiguration and an approximated configuration, wherein the clamp member is operably coupled to the inner tube 939, wherein the clamp member is operably coupled to the outer tube, andwherein the outer tube is configured to move relative to the inner tube to transition the clampmember between the open configuration and the approximate configuration (see paragraphs 95, 96; figures 35-37, 42-44)
Claims 12-14:  Houser et al disclose
 wherein  proximal movement of  the outer tube 938 relative to the inner tube 939 pivots  (via pin 937, fig. 37) the clamp member towards the approximated configuration., wherein distal movement ofthe outer tube 938 relative to the inner tube 939 pivots the clamp member towards the openconfiguration., further comprising a connection member (938 a is considered a coupling member, fig. 42) operably coupled to the clamp member, wherein the clamp member isconfigured to pivot relative to the connection member.
Claims 17, 19:  Houser et al disclose
wherein the outer tube 938 comprises a distal connection portion, and wherein the clamp member is pivotably (via pin 937, fig. 42) coupled to .
Allowable Subject Matter
Claims 4-7, 15-16, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4:  The prior arts fail to disclose or reasnonably suggest the claimed including a distal connection member comprises a proximal mating element; and an inner tube comprises a corresponding mating element for mating engagement with the proximal mating element of the distal connection member.  Claims 5-7 are also allowed by virtue of their dependency from claim 4.
Claim 15:  The prior arts fail to disclose or reasnonably suggest the claimed including a connection member comprises a mating feature and wherein an inner tube comprises a corresponding mating feature for mating engagement with the mating feature of the connection member.  Claims 16, 18 are also allowed by virtue of their dependency from claim 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771